In the United States Court of Federal Claims
                         Nos. 19-371C, 20-444C, and 20-823C
                                 CONSOLIDATED
                              (Filed: December 2, 2021)

                                          )
 MICHALOVIC CRAWLEY, et al.,              )
                                          )
                     Plaintiffs,          )       Fair Labor Standards Act; Equitable
                                          )       Tolling
 v.                                       )
                                          )
 THE UNITED STATES,                       )
                                          )
                     Defendant.           )
                                          )

Daniel M. Rosenthal, Washington, DC, with whom were Brita C. Zacek and Linda
Lipsett, Washington, DC, for plaintiffs.

Andrew Hunter, Civil Division, United States Department of Justice, Washington, DC,
with whom were Brian M. Boynton, Acting Assistant Attorney General, Martin F.
Hockey, Jr., Director, and Reginald T. Blades, Jr., Assistant Director, for defendant.

                                       OPINION

FIRESTONE, Senior Judge.

      Plaintiffs in these consolidated cases are Diagnostic Radiological Technologists

(“DRTs”) employed by the Department of Veterans Affairs (“VA”). Plaintiffs allege that

they were wrongfully classified as “exempt” under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201-19, and therefore did not receive overtime pay in violation

of the FLSA. 2d Am. Compl. ¶¶ 27, 37, ECF No. 37. Plaintiffs also allege that they

were deprived of night and weekend premium pay in violation of Title 5 of the U.S.

Code. Id. ¶¶ 28, 39. On December 17, 2020, the court granted plaintiffs’ motion for

                                              1
conditional certification of and notice to a nationwide collective of non-supervisory VA

DRTs who were classified as exempt. Crawley v. United States, 151 Fed. Cl. 345, 346

(2020). Approximately 500 individuals have joined the conditionally-certified collective

action. See Notice, ECF No. 120.

       Now pending before the court is plaintiffs’ motion for equitable tolling of the

FLSA’s statute of limitations for all plaintiffs as of October 21, 2019. Because plaintiffs

have not established that equitable tolling is appropriate in these cases, plaintiffs’ motion

is DENIED.

I.     BACKGROUND

       The VA operates a network of hospitals and other facilities providing healthcare to

veterans and employs, nationwide, approximately 4,000 DRTs. Crawley v. United States,

145 Fed. Cl. 466, 448 (2019). The named plaintiffs that filed the lead case in this set of

consolidated cases, Crawley v. United States, No. 19-371C, are DRTs at the Edward J.

Hines, Jr. Hospital, a VA facility in Illinois. Id. The Crawley plaintiffs first filed their

complaint alleging FLSA and Title 5 violations on March 11, 2019. Compl., ECF No. 1.

       On October 21, 2019, the court granted conditional certification of a collective

action for certain DRTs at the Hines facility only. Crawley, 145 Fed. Cl. at 448, 452. At

that time, the court denied without prejudice the Hines plaintiffs’ motion for nationwide

conditional certification of eligible DRTs at other VA facilities, and also denied without

prejudice the Hines plaintiffs’ request for equitable tolling of the FLSA statute of

limitations. Id. at 452.



                                               2
       The parties then proceeded to discovery regarding nationwide certification. By

party agreement, fact discovery on nationwide certification was originally scheduled to

end on May 1, 2020, see Order at 2, ECF No. 25, but this deadline was extended several

times, eventually to December 11, 2020, see Order at 2, ECF No. 51. The approximately

seven-month delay was attributable to the government’s difficulties in responding to

plaintiffs’ discovery requests due to the COVID-19 pandemic and the reorganization of

the VA’s human resources groups. See Crawley, 151 Fed. Cl. at 346-47. During this

discovery period, DRTs from other VA facilities filed two similar lawsuits against the

VA. See Platania v. United States, No. 20-444C (Compl. filed Apr. 16, 2020); Sesi v.

United States, No. 20-823C (Compl. filed July 8, 2020). The court consolidated these

cases with the Crawley case, adding plaintiffs from Baltimore, San Francisco, and Ohio.

See Order at 2, ECF No. 51; Crawley, 151 Fed. Cl. at 347.

       On December 15, 2020, the plaintiffs in the three consolidated cases filed an

unopposed motion for conditional certification of a nationwide collective action. Unopp.

Mot. for Conditional Certification at 1, ECF No. 56. Plaintiffs indicated that they would

seek equitable tolling at a later time, but, in the interim, the parties had agreed to a cutoff

date of October 21, 2016 to identify recipients of the notice—three years prior to the

court’s grant of conditional certification for the Hines plaintiffs. Id. at 5. On December

17, 2020, the court granted the motion for conditional certification of a nationwide

collective action of non-supervisory VA DRTs classified as exempt and approved the

parties’ agreed notice and notice procedures. Crawley, 151 Fed. Cl. at 347-48.



                                               3
        However, issuance of the agreed notice was delayed for some potential collective

action members due to difficulties in locating the names and contact information for these

members in the relevant VA systems. See, e.g., Joint Status Report at 1-2, ECF No. 68.

As a result, plaintiffs were unable to complete the sending of notice until May 3, 2021, a

delay of over 4 months. See Joint Status Report at 1, ECF No. 108; Mot. at 3-4, ECF No.

121. Potential plaintiffs had 90 days from the date their notice was mailed to opt into the

collective action by returning a consent form. Crawley, 151 Fed. Cl. at 348 (approving

notice procedures). The deadline for the last notices sent was approximately August 3,

2021.

        On August 3, 2021, plaintiffs filed a renewed motion for equitable tolling of the

FLSA’s statute of limitations for all plaintiffs as of October 21, 2019, the date that the

court granted conditional certification for the Hines plaintiffs and permitted discovery as

to nationwide certification. Mot. at 1. The plaintiffs argue that equitable tolling is

appropriate due to the substantial delays in discovery and in issuing notice to the opt-in

plaintiffs through no fault or lack of diligence by plaintiffs. Id. at 4-9. In support,

plaintiffs submit affidavits from five collective action members. Id., Exs. 1-5. Some of

these members state that they were led to believe that their overtime pay was correct or

were given incomplete information about their exemption status. See id., Exs. 3-5.

        The government responds that, as an initial matter, equitable tolling is unavailable

in FLSA cases against the federal government because the “FLSA statute of limitations is

an element of the waiver of sovereign immunity” which is “jurisdictional,” and because

the statutory language of the FLSA forecloses equitable tolling. Resp. at 2-4, ECF No.

                                              4
125. Even if equitable tolling were available, the government argues, the plaintiffs have

not demonstrated that equitable tolling is warranted here. Id. at 4-11.

       In reply, the plaintiffs argue that equitable tolling is available against the

government because tolling is available in private suits under the FLSA and because

recent precedent in this court, the Federal Circuit, and the Supreme Court supports

tolling. Reply at 1-6, ECF No. 128. The plaintiffs reiterate that equitable tolling is

appropriate in these cases because of “an extreme delay caused by extraordinary

circumstances: a global pandemic and repeated failures by the Government to comply

with its discovery obligations.” Id. at 6-11.

       Oral argument was held on November 16, 2021.

II.    LEGAL STANDARDS

       The FLSA governs hourly overtime compensation for certain employees. Adams

v. United States, 141 Fed. Cl. 428, 431 (2019). In 1974, Congress extended the FLSA to

cover federal employees unless the employee was expressly exempted from coverage. Id.

For non-exempt employees, the FLSA authorizes employees to earn overtime at not less

than one and one-half times an employee’s regular pay for work in excess of a forty-hour

work week. 29 U.S.C. § 207(a)(1); Akpeneye v. United States, 990 F.3d 1373, 1378 (Fed.

Cir. 2021).

       Employers who violate the FLSA are liable to covered employees for their unpaid

overtime compensation. 29 U.S.C. § 216(b). The FLSA entitles employees to bring

claims for FLSA violations on behalf of themselves and employees who are “similarly

situated” through an FLSA collective action. Id. The Supreme Court has held that the

                                                5
FLSA authorizes courts to issue notice to similarly situated employees, Hoffmann-La

Roche Inc. v. Sperling, 493 U.S. 165, 170-71 (1989), who may opt into the collective

action.

          Under the FLSA, a plaintiff’s claim to recover unpaid overtime compensation

must be commenced within two years of the alleged violation, unless the violation is

willful, in which case the limitations period is three years. 29 U.S.C. § 255(a). A named

plaintiff’s claim commences “on the date when the complaint is filed.” Id. § 256(a). In

an FLSA collective action, an opt-in plaintiff’s claim only commences “on the

subsequent date on which [the opt-in plaintiff’s] written consent is filed.” Id. § 256(b).

Thus, the FLSA recognizes that opt-in plaintiffs will file consent forms sometime after a

complaint is filed and provides that the statute of limitations continues to run for opt-in

plaintiffs until their written consents are filed with the court.

          The “question of whether equitable tolling” of the statute of limitations “is allowed

under the FLSA has not been resolved by the Supreme Court or the Federal Circuit.”

Moreno v. United States, 82 Fed. Cl. 387, 400 (2008). However, in Irwin v. Department

of Veterans Affairs, the Supreme Court determined with regard to the statute of

limitations generally that “the same rebuttable presumption of equitable tolling applicable

to suits against private defendants should also apply to suits against the United States.”

498 U.S. 89, 95-96 (1990). At the same time, the Supreme Court cautioned that equitable

tolling of the statute of limitations should be applied “sparingly.” Id. at 96. The Court

noted that it had previously “allowed equitable tolling in situations where the claimant

has actively pursued his judicial remedies by filing a defective pleading during the

                                                6
statutory period, or where the complainant has been induced or tricked by his adversary’s

misconduct into allowing the filing deadline to pass.” Id. (footnotes omitted).

       Assuming that the FLSA’s statute of limitations can be equitably tolled, this court,

applying Irwin, has recognized that equitable tolling may be justified where plaintiffs can

show: (1) a defective pleading was filed during the statutory period; (2) plaintiff was

induced or tricked by defendant’s misconduct into allowing the filing deadline to pass; or

(3) plaintiff’s injury was inherently unknowable. Christofferson v. United States, 64 Fed.

Cl. 316, 326 (2005) (discussing Irwin, 498 U.S. at 96); see also, e.g., Smith v. United

States, No. 19-1348C, 2021 WL 4824151, at *10 (Fed. Cl. Oct. 15, 2021); Martin v.

United States, No. 13-834C, 2015 WL 12791601, at *3 (Fed. Cl. Oct. 15, 2015) (citing

Christofferson, 64 Fed. Cl. at 326).

       The Supreme Court, also citing Irwin, has stated that to show that equitable tolling

of a statute of limitations is appropriate, a litigant bears the burden of establishing two

elements: “(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way” of timely filing the claim. Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005) (citing Irwin, 498 U.S. at 96); see also, e.g.,

Menominee Indian Tribe v. United States, 577 U.S. 250, 255 (2016). Under this two-

pronged test, the “diligence prong . . . covers those affairs within the litigant’s control;

the extraordinary-circumstances prong, by contrast, is meant to cover matters outside [the

litigant’s] control.” Menominee Indian Tribe, 577 U.S. at 257. In other words, the

extraordinary circumstances prong “is met only where the circumstances that caused a

litigant’s delay are both extraordinary and beyond its control.” Id.

                                               7
       The two components of this test are “distinct elements,” and the court may deny

requests for equitable tolling “where a litigant failed to satisfy one without addressing

whether he satisfied the other.” Id. at 256. Because of the “flexibility inherent in

equitable procedure,” whether equitable tolling is appropriate under this standard must be

decided on a “case-by-case basis,” and courts must “exercise judgment in light of prior

precedent, but with awareness” of the “specific circumstances” of a particular case.

Holland v. Florida, 560 U.S. 631, 649-50 (2010) (quotations omitted).

       The Federal Circuit has recently applied this two-pronged standard in a variety of

contexts, see, e.g., K.G. v. Sec’y of Health & Human Servs., 951 F.3d 1374, 1379 (Fed.

Cir. 2020) (citing Menominee Indian Tribe, 577 U.S. at 256); Nussbaum v. United States,

No. 2020-1170, 2021 WL 5353888, at *1 n.3 (Fed. Cir. Nov. 17, 2021), but neither the

Supreme Court nor the Federal Circuit have addressed the standard in cases involving the

FLSA, see Menominee Indian Tribe, 577 U.S. at 257 n.2 (noting that the Supreme Court

has never held that this standard applies outside of the habeas context). Depending on the

particular facts of and statutes at issue in a case, the Federal Circuit and the Supreme

Court have held that “extraordinary circumstances” may include egregious attorney

misconduct, Holland, 560 U.S. at 652, or the “mental incompetence” or severe physical

illness of a plaintiff, K.G., 951 F.3d at 1381-82; Arbas v. Nicholson, 403 F.3d 1379, 1381

(Fed. Cir. 2005). However, “a garden variety claim of excusable neglect,” Irwin, 498

U.S. at 96, such as a “miscalculation” that leads to a missed filing deadline, Lawrence v.

Florida, 549 U.S. 327, 336 (2007), or a mistaken legal interpretation or strategy, see

Menominee Indian Tribe, 577 U.S. at 257-58, is insufficient.

                                              8
III.   DISCUSSION

       As an initial matter, the government argues in these cases that equitable tolling of

the FLSA statute of limitations is not available in suits against the federal government.

Resp. at 2-4. According to the government, the FLSA’s statutory language makes clear

that the FLSA’s statute of limitations is not subject to tolling. Id. at 3-4. As discussed

above, this question has not been resolved by either the Federal Circuit or the Supreme

Court, although this court has held that the “weight of authority in the United States

Court of Federal Claims . . . acknowledges that equitable tolling of the statute of

limitations is available in FLSA cases under certain limited circumstances.” Abbey v.

United States, 106 Fed. Cl. 254, 266 (2012) (collecting cases); see also, e.g., Braswell v.

United States, 155 Fed. Cl. 148, 151 (2021). However, the court need not address this

issue because, even assuming that equitable tolling is available, plaintiffs have not

satisfied their burden of demonstrating that equitable tolling is warranted.

       Turning first to the three circumstances recognized by this court as sufficient to

warrant equitable tolling, this is not a case where a “defective pleading was filed during

the statutory period.” Martin, 2015 WL 12791610, at *3. In addition, plaintiffs have not

demonstrated that the government’s “misconduct” “induced” them to delay the filing of

their claims. Id. Plaintiffs do argue that some collective action members were given

inadequate or incorrect information by the VA about their FLSA exemption status. Mot.

at 4; Reply at 9 & n.2. Yet, the short statements submitted by the plaintiffs in support of

this argument, see Mot., Ex. 3 ¶ 5 (stating that VA “Human Resources and payroll” were

“unable to adequately explain the change [in FLSA exemption status] or explain which

                                              9
FLSA classification was correct”), Ex. 4 ¶ 4 (stating that “not long after I joined the VA

[in 2011], I asked my supervisor why I was not receiving time-and-a-half for all overtime

hours worked, and I was told that my overtime pay was capped because I was a

government employee”), Ex. 5 ¶ 2 (stating that “the VA never clearly informed me of my

[exemption] status”), do not demonstrate the type of government “misconduct” that

warrants equitable tolling. Martin, 2015 WL 12791601, at *3. Plaintiffs do not argue

that the VA engaged in “secretive” or “concealed” conduct to prevent collective action

members from filing their claims. Id. (citing Abbey, 106 Fed. Cl. at 287; Huggins v.

United States, No. 95-285C, 2005 WL 6112625, at *8-9 (Fed. Cl. Aug. 16, 2005)).

Moreover, as this court has previously held, the “mere assertion by an employer that the

employee was being properly compensated under relevant FLSA provisions [does] not

give rise to equitable tolling.” Huggins, 2005 WL 6112625, at *8. The court therefore

concludes that the actions described in the affidavits do not constitute government

“misconduct” warranting equitable tolling under the FLSA.

       Plaintiffs also fail to demonstrate that the claims of plaintiffs joining the collective

action after October 21, 2019 were “inherently unknowable.” Christofferson, 64 Fed. Cl.

at 327. Plaintiffs argue that although they “may have been aware that they were not

receiving overtime pay,” many opt-in plaintiffs’ claims were unknowable until they were

able to “know that such withholding of overtime pay was unlawful . . . .” Reply at 9.

However, this court has held that “confusion” over “whether plaintiffs were legally

entitled to overtime” is not enough to justify equitable tolling, even where the plaintiffs’

government employers may be the source of this confusion. Christofferson, 64 Fed. Cl.

                                              10
at 327; Huggins, 2005 WL 6112625, at *8-9. Rather, plaintiffs’ claims in these cases

“would have been apparent when [they] received a paycheck that only compensated

[them] for 40 hours of work.” Smith, 2021 WL 4824151, at *10; see also Christofferson,

64 Fed. Cl. at 327 (holding that the government was under no duty to give plaintiffs

notice of potential claims). Plaintiffs do not argue that this information was not available

to them. In fact, two of the affidavits submitted by plaintiffs suggest that the affiants did

know, prior to receiving notice of the collective action, that they were not receiving

overtime pay or that something was amiss with their exemption status. See Mot., Ex. 3 ¶

5, Ex. 4 ¶ 4. For these reasons, the court concludes that plaintiffs have not demonstrated

that equitable tolling is warranted under the three circumstances often identified by this

court as justifying equitable tolling in FLSA cases.

       Finally, under the more general standard stated by the Supreme Court and the

Federal Circuit, the court agrees with the government that plaintiffs have not

demonstrated that “extraordinary circumstances” prevented them from timely filing their

claims. Resp. at 7, 10-11. In arguing for equitable tolling, plaintiffs rely on the delay in

sending notice to opt-in plaintiffs caused by the COVID-19 global pandemic and the

government’s delay in producing requested discovery and potential opt-in plaintiffs’

contact information. Mot. at 4, 6-7; Reply at 6.

       While the court acknowledges that discovery in these cases was hindered, in part,

by the unique circumstances surrounding the COVID-19 pandemic, the court does not

find that plaintiffs’ allegations of delay rise to the level of an “extraordinary

circumstance.” Unlike in the Federal Circuit cases recognizing “extraordinary

                                              11
circumstances,” plaintiffs here do not argue that an incapacitating illness prevented them

from filing their claims. See, e.g., K.G., 951 F.3d at 1381-82. Rather, plaintiffs argue

that some opt-in plaintiffs received notice of this collective action later than they should

have due to the government’s delays in producing information. Yet, as discussed above,

the FLSA’s statutory scheme recognizes that there will be some lapse of time between

when a complaint is filed and when an opt-in plaintiff is identified, receives notice, and

files a consent form. The court does not find the delays identified by the plaintiffs to be

so outside the bounds of the ordinary procedural delays anticipated by the FLSA as to be

“extraordinary.”

       In addition, plaintiffs have not shown how these delays “stood in the way” of the

timely filing of their claims. Pace, 544 U.S. at 418. As discussed above, the court does

not find that plaintiffs’ claims were unknowable until they received notice. In fact, the

named plaintiffs in Platania (filed April 16, 2020) and Sesi (filed July 8, 2020) were able

to file their own lawsuits during the period for which plaintiffs seek equitable tolling.

And while there was delay in locating the contact information of some potential opt-in

plaintiffs, this court has previously held that a similar delay did not justify equitable

tolling. See Martin, 2015 WL 12791601, at *4-5 (declining to equitably toll the statute of

limitations where notice to certain plaintiffs was delayed by four to five months).

Moreover, plaintiffs have failed to demonstrate why the delay in locating some opt-in

plaintiffs’ contact information should justify equitable tolling for all plaintiffs, regardless

of when they filed their complaint or submitted their consent form. Given that equitable



                                              12
tolling should be used “sparingly,” Irwin, 498 U.S. at 96, the court declines to find that

“extraordinary circumstances” warrant equitable tolling in these cases.

       In so holding, the court does not find that litigation delays or delays in receiving

notice of a collective action can never justify equitable tolling. There may be some

circumstances where protracted litigation justifies modifying the limitations period, or

where opt-in plaintiffs’ claims were unknowable until the receipt of notice. However,

based on the specific facts of this case and the guidance provided by precedent in this

court and the Federal Circuit, see Holland, 560 U.S. at 650, the court finds no such

“extraordinary circumstances” here.

       The cases relied on by the plaintiffs do not alter this conclusion. Some courts

outside of this Circuit have recognized that equitable tolling in FLSA cases may be

appropriate due to the court’s own delay in ruling on a pending motion for conditional

certification. See, e.g., Viriri v. White Plains Hosp. Med. Ctr., 320 F.R.D. 344, 355

(S.D.N.Y. 2017) (citing cases). The cases cited by plaintiffs, some of which also refer to

the COVID-19 pandemic as a factor, rely on this type of unusual court delay in granting

equitable tolling. See, e.g., Bruno v. Wells Fargo Bank N.A., No. 2:19-cv-00587, 2021

WL 964938, at *5-6 (W.D. Pa. Mar. 15, 2021) (granting equitable tolling based on a

delay in “the decision on conditional certification”); Cummins v. Ascellon Corp., No. 19-

2953, 2020 WL 6544822, at *10 (D. Md. Nov. 6, 2020) (granting equitable tolling for a

seven-month delay between the filing of and the decision on a motion for conditional

certification); Klick v. Cenikor Found., 509 F. Supp. 3d 951, 957 (S.D. Tex. Dec. 23,

2020) (granting equitable tolling where due to procedural issues the court was unaware of

                                             13
the plaintiffs’ motions for conditional certification even though those motions were filed

within two weeks of the initial complaints); Han v. Shang Noodle House, Inc., No. 20-

2266, 2021 WL 3774186, at *13 (E.D.N.Y. Aug. 24, 2021) (“Although equitable tolling

is not routinely granted, the Court finds that it is appropriate here given Plaintiff’s

argument that it would be unfair to count time against potential plaintiffs for the period

the conditional certification motion was pending . . . and COVID-19 pandemic issues.”);

Bergman v. Kindred Healthcare, Inc., 949 F. Supp. 2d 852, 860 (N.D. Ill. 2013) (“The

long delay in issuing a ruling is an extraordinary circumstance that should not cause the

opt-ins to lose out on the potential benefits of this lawsuit.”). The plaintiffs have not

cited any cases in the Federal Circuit holding that equitable tolling is justified based on

court delay. Even if there were such precedent in this Circuit, there is no allegation in

these cases of court delay in issuing a ruling on a motion for conditional certification.

See Smith, 2021 WL 4824151, at *10 (holding that the court was “unpersuaded by

holdings articulated outside of this Circuit that equitable tolling may be appropriate to

account for the time it takes the court to consider a motion for conditional certification”).

       In sum, plaintiffs have failed to satisfy this court’s three-pronged test for equitable

tolling. Plaintiffs have also not demonstrated that “extraordinary circumstances” warrant

tolling under the Supreme Court’s two-pronged test.1 The court therefore denies

plaintiffs’ motion.


1
  Because the court holds that plaintiffs have not demonstrated that “extraordinary
circumstances” stood in the way of filing their claims, the court does not address plaintiffs’
diligence in pursuing their rights. Menominee Indian Tribe, 577 U.S. at 256 (holding that the
two components of the equitable tolling standard are “distinct elements”).
                                               14
IV.   CONCLUSION

      For the foregoing reasons, plaintiffs’ motion for equitable tolling, ECF No. 121, is

DENIED. The parties shall file a joint status report by December 16, 2021, proposing

further proceedings in these consolidated cases.

      IT IS SO ORDERED.


                                                         s/Nancy B. Firestone
                                                         NANCY B. FIRESTONE
                                                         Senior Judge




                                            15